          Case 3:20-cr-00277-JO        Document 15       Filed 07/08/21     Page 1 of 1




SCOTT ERIK ASPHAUG, OSB #833674
Acting United States Attorney
District of Oregon
WILLIAM M. NARUS, CASB #243633
Assistant United States Attorney
William.Narus@usdoj.gov
1000 SW Third Avenue, Suite 600
Portland, OR 97204-2902
Telephone: (503) 727-1000
Attorneys for United States of America


                            UNITED STATES DISTRICT COURT

                                   DISTRICT OF OREGON

UNITED STATES OF AMERICA                             3:20-cr-00277-JO

               v.                                    GOVERNMENT’S MOTION TO
                                                     DISMISS INFORMATION WITH
RICHARD SCOTT LINDSTEDT,                             PREJUDICE

              Defendant.

       The United States of America moves to dismiss this Information with prejudice. On June

20, 2021, U.S. Pretrial Services advised the government that defendant has fulfilled all

requirements set forth in his pretrial diversion agreement.

Dated: July 8, 2021                                  Respectfully submitted,

                                                     SCOTT ERIK ASPHAUG
                                                     Acting United States Attorney

                                                     /s/ William M. Narus             .
                                                     WILLIAM M. NARUS, CASB #243633
                                                     Assistant United States Attorney




Government’s Motion to Dismiss Information with Prejudice                                  Page 1
